Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 12/16/2020.
3.	Claim 20 is newly added, and claims 1-20 are currently pending in this Office action.
4.	The Terminal Disclaimer filed on 12/16/2020 was being acknowledged by the examiner.
5.	The information disclosure statement (IDS) filed on 12/16/2020 was being considered by the examiner.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in an interview with Ms. Josephine Paltin on 02/19/2021.
8.	The application has been amended as follows in view of expediting allowance:
	IN THE CLAIMS:
(1)	Cancel claims 3 and 20.
(2)	In line 3 of claim 4, the phrase “at the computer,” is changed to --at the computing device,--.


 	Claim 1. (Currently Amended) A computer-implemented method for facilitating browsing of data items stored in a backup or archive storage system, the method comprising:
	receiving, at a computing device comprising processors and a memory 
wherein the data item is archived and stored in a first data format associated with archiving the data item in the storage system;
querying an index table-data structure of the storage system for an entry corresponding to the data item, wherein the index table includes information regarding data stored within the storage system[[;]], wherein the entry in the index data structure provides information about nesting of data formats associated with the data item stored in the storage system;  
determining, based on the entry in the index data structure, that the data item has a second data format associated with a type of secondary copy of the data item, wherein the second data format is nested within the first data format associated with archiving; and
performing, by the computing device 
wherein the restoration operation includes:
a first data staging operation in which the data item in the first data format is staged into the second data format and stored at the computer;
and a second data staging operation in which the data item in the second data format at the computer is staged to the third data format for presentation to the user,


Claim 10. (Currently Amended) A data storage system configured for facilitating browsing of data items stored in the system, comprising:
a data storage system comprising processors and computer memory configured to:
receive a search query from a user for a data item stored in the data storage system,
wherein the data item is archived and stored in a first data format associated with archiving the data item in the data storage system;
query an index table of the data storage system for an entry corresponding to the data item, wherein the index table includes information regarding data stored within the data storage system[[;]], wherein the entry in the index data structure provides information about nesting of data formats associated with the data item stored in the storage system; 
determine, based on the entry in the index table, that the data item has a second data format associated with a type of secondary copy of the data item, wherein the second data format is nested within the first data format associated with archiving of the data item; and
perform a restoration operation to restore the data item from the first data format to a third data format that permits presentation of at least a portion of the data item to the user,
wherein the restoration operation includes:
a first data staging operation in which the data item in the first data format is staged into the second data format and stored at the client computing device;

wherein the first data format, the second data format, and the third data format are different.

Allowable Subject Matter
9.	Claims 1-2, 4-19 are allowed.
10.	The following is an examiner’s statement of reasons for allowance:
	The prior art fails to disclose or make obvious a data storage system or a computer-implemented method for facilitating browsing of data items stored in a backup or archive storage system comprising, in addition to the other recited features of the claim, the features of receiving a search query for a data stored in the storage system; the data item is archived and stored in a first data format; query an index data structure; wherein the entry in the index data structure provides information about nesting of data formats associated with the data item stored in the storage system; determining that the data item has a second data format associated with a type of secondary copy of the data item, wherein the second data format is nested within the first data format associated with archiving; and performing a restoration operation to restore the data item from the first data format to a third data format that permits presentation of at least a portion of the data item to the user, wherein the restoration operation includes a first data staging operation in which the data item in the first data format is staged into the second data format; and a second data staging operation in which the data item in the second data format at the computer is staged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MONICA M PYO/Primary Examiner, Art Unit 2161